EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daidre Burgess on May 3, 2021.

The application has been amended as follows: 
Amend claim 41, lines 3-4 as follows:
“…in a treatment location in [[an]] the airway of the patient”

Amend claim 49, lines 1-2 as follows:
“…a distal end of [[an]] the elongate member in the treatment location…”

Amend claim 66, lines 3-4 as follows:
“…in a treatment location in [[an]] the airway of the patient”

Amend claim 61 to be dependent on claim 41.

Amend claim 74, lines 1-2 as follows:
“…a distal end of [[an]] the elongate member in the treatment location…”

Allowable Subject Matter
	Claims 41-55 and 60-81 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:  The claims in this application are allowed because the prior art of record fails to disclose either singly or in combination the claimed method of delivering an agent to an airway.  
	The closest prior art of record is Mayse (US 20110152855).  
Regarding independent claims 41 and 66, Mayse fails to teach among all the limitations or render obvious an agent coated on the medication delivery portion, in combination with the total structure and function as claimed.  Instead, Mayse is directed towards a medication delivery portion (electrode 214 in fig. 11) which is intended to emit energy to nerves in the airway wall which ablate the nerves to attenuate nerve signal.  While Mayse does briefly disclose delivering chemicals to chemically damage the nerve (paragraph 171), Mayse does not teach how to implement the chemical into the catheter device and does not disclose the chemical to be a coating on the medication delivery portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783                                                                                                                                                                                                        

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783